Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered.
Claims 1-8, 10-12, and 14-22 are pending.
Response to Amendment/Arguments
Applicant has amended the claims with new limitations.
Applicant’s arguments, see pages 7-8, filed 8/1/22, with respect to claims 1-8, 10, and 15-19 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Applicant’s arguments, see pages 9-11, filed 8/1/22, with respect to claims 20-22 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 11-12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant indicated that the added new limitations only include portions of claim 18.  It should be noted that claim 18 is dependent on claim 1, not claim 11.  The amended claims are not allowable over the prior art cited.  Armangau teaches dividing the intermediary data set is into a plurality of portions (backup data divided into tracks, each track including a portion of the backup data; 19/65-20/8), such that each of the plurality of secondary storage volumes stores a portion different from the portion stored at the other secondary volumes (the tracks of backup data are striped/stored across the four disk drive devices; 19/65-20/8).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armangau et al (US 6,434,681, “Armangau”).
As to claim 11:
Armangau teaches a computer program product comprising one or more computer readable storage medium, and program instructions collectively stored on the computer storage media (software program; 6/20), the program instructions configured to cause one or more processors (3/1-55, 8/5-10) to perform a method comprising:
identifying a first data set to be backed up (identify data of a request for backup from primary to secondary storage; 1/12-15; 6/10-25, 43-55; 12/36-13/56), where the first data set is stored on a first storage volume (original primary/production data stored in primary data storage; 6/10-25);
removing empty data tracks from the first data set to create an intermediary data set (track free/empty locations in primary data set; data structure includes list of pointers to free tracks; 14/1-4; remove empty/free tracks from list of tracks, forming a modified production data set; 15/55-16/5, 17/25-33);
dividing the intermediary data set is into a plurality of portions (backup data divided into tracks portions; 19/65-20/8).
storing the intermediary data set at a plurality of secondary storage volumes different from the first storage volume (modified production data set without empty/free tracks; 15/55-16/5, 17/25-33] to be stored to secondary storage; 6/13/15,45-47), such that each of the plurality of secondary storage volumes stores a portion different from the portion stored at the other secondary volumes (the tracks of backup data are striped/stored across the four disk drive devices; 19/65-20/8); and
creating a backup data set for the first data set, utilizing the intermediary data set (create/modify the data set to be to be written to snapshot, which is the last version of the modified production data set before this data set is written to the snapshot; 2/12-67, 13/17-14/45). 
As to claim 12:
Armangau teaches adding a bitmap to the intermediary data set to identify a location of free tracks and filled tracks within the first data set, each bit represents a track within the data set (use bitmap to track changes and location in the data set; 2/44-50, 14/62-15/7; 15/54-16/13).
As to claim 14:
Armangau teaches creating an entry within a catalog that identifies which of the plurality of secondary storage volumes stores each of a plurality of portions of the intermediary data set (maintain list tracking all portions of data locations; Fig. 6; 14/62-15/7, 16/62-15/7).
Allowable Subject Matter
Claims 1-8, 10, and 15-22 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAN NGUYEN/Primary Examiner, Art Unit 2138